PER CURIAM.
Plaintiff bought a horse of defendant and paid him $50 therefor at the time óf purchase. The uncontradicted evidence is that defendant warranted the horse to be kind, good-winded, and to do good work; and defendant agreed to take him back at any time if the Horse were found to be otherwise. The plaintiff claims, without any specific contradiction, that the horse balked and would not do good work, and the horse was returned to defendant’s place, where it apparently still remains.' The plaintiff sues to recover the purchase price. The court found for defendant. Plaintiff appeals. The judgment is clearly against the evidence, and must be reversed.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. ' ’. -